Citation Nr: 0017890	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1978 to May 
1989, with 4 years and 11 months prior active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Montgomery, Alabama, which denied entitlement 
to the benefits sought on appeal.  In October 1999, the case 
was transferred to the RO in Chicago, Illinois.  In addition, 
the Board notes that although the veteran was scheduled for a 
personal hearing at the Chicago RO, he failed to appear for 
testimony.  


REMAND

The Board observes that the despite the fact that the veteran 
served approximately 15 years of service, no service medical 
records (SMRs) were obtained and associated with the claims 
file.  Although the record shows that the RO made several 
requests to the National Personnel Records Center (NPRC) for 
the veteran's SMRs, the search for such records through 
alternative sources was incomplete.  Moreover, although the 
veteran has been notified in writing by VA of the requests 
made to the NPRC to locate his SMRs, such notification 
informed the veteran that his records were destroyed in the 
1973 fire at the NPRC, a finding which must be erroneous as 
most of the veteran's service occurred subsequent to 1973.  
It is also pertinent to note that, on the veteran's original 
application for VA compensation, received by the RO in 
September 1995, the veteran indicated that he was treated at 
least two hospitals while on active duty in Germany (Coleman 
Barracks Base Hospital in Heidlebraun and the Diakonie-
Anstalten Hospital).

The Board observes that pursuant to Hayre v. West, 188 F.3d 
1327 (Fed. Cir. Aug. 16, 1999), it is a breach of the duty to 
assist where VA fails to obtain pertinent SMRs specifically 
requested by the veteran, and fails to provide the veteran 
with notice explaining the deficiency.  In the instant case, 
the RO's search for the SMRs was incomplete, and the 
explanation provided to the veteran was insufficient.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
order to obtain specific information 
regarding treatment he received while on 
active duty for his claimed disabilities, 
to include the names of facilities (i.e. 
clinics, hospitals), dates, and locations 
of treatment.  

2.  The RO should attempt to obtain any 
of the veteran's SMRs that may be 
available from the Coleman Barracks Base 
Hospital in Heidlebraun, Germany; the 
Diakonie-Anstalten Hospital in Germany, 
any other facilities identified by the 
veteran, and any other repositories of 
SMRs other than the NPRC.  All 
explanations as to why any requested SMRs 
cannot be located should be documented in 
the claims file, and the veteran should 
be duly notified of these explanations.

3.  After the development set forth above 
is accomplished, the RO should again 
consider the veteran's claims of 
entitlement to service connection in 
light of the additional evidence of 
record.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.




The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

